PER CURIAM.
This cause was heard upon the transcript, briefs and arguments of counsel, and it appearing that the findings of fact made by the District Court are supported by substantial evidence and that its conclusions of law are not erroneous, and the court being of' opinion that the fact that appellants were without knowledge that a previous policy of insurance upon appellee’s truck issued by another company had been can-celled would not preclude reformation, but would be relevant only as a defense to a suit upon the policy as reformed, it is therefore ordered, adjudged and decreed that the decree appealed from be and the same is in all things affirmed.